423 F.2d 692
GOVERNMENT OF the VIRGIN ISLANDSv.Meliah BELL, Appellant.
No. 17978.
United States Court of Appeals, Third Circuit.
Argued Jan. 30, 1970.Decided March 12, 1970, Certiorari Denied June 1, 1970, See90 S. Ct. 1839.

Daniel H. Greenberg, New York City, for appellant.
Richard L. Rosenfield, U.S. Dept. of Justice, Washington, D.C.  (Robert M. Carney, U.S. Atty., U.S. Dept. of Justice, Washington, D.C., on the brief), for appellee.
Before HASTIE, Chief Judge, and STALEY and STAHL,* Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
Meliah Bell is before this court for the second time, having been twice tried, convicted, and sentenced1 for violating 14 V.I.C. 834(2) by obtaining money or property under false pretenses.  The property was obtained through the use of an American Express Company credit card issued to one Meyer Odence.


2
Appellant contends that the initiation of this prosecution by information rather than by grand jury indictment was in violation of the Fifth Amendment; that the trial judge committed prejudicial error by commenting on the evidence during his charge to the jury; that the evidence did not establish his guilt as to each separate count of the information; and that the sentence imposed on him after his conviction at the second trial was improper because it exceeded the sentence imposed at the first trial.  See North Carolina v. Pearce, 395 U.S. 711, 89 S. Ct. 2072, 23 L. Ed. 2d 656 (1969).


3
We have carefully considered each of appellant's arguments and find them to be without merit.  The judgment of the district court will, therefore, be affirmed but without prejudice to appellant to file a motion in the district court for reduction of sentence.  See Government of Virgin Islands v. Turner, 409 F.2d 102 (C.A.3, 1969).



*
 Judge Stahl heard the argument and participated in the consideration of the appeal in this case but not in the decision which occurred after his death


1
 On appeal from the first conviction, this court reversed and remanded the case for a new trial.  See Government of Virgin Islands v. Bell, 392 F.2d 207 (C.A. 3, 1968)